Citation Nr: 1646497	
Decision Date: 12/12/16    Archive Date: 12/21/16

DOCKET NO.  09-45 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, adjustment disorder, and depression.

2.  Entitlement to service connection for Huntington's disorder.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served in the Army National Guard from May 1998 to January 2008, during which time he served on active duty from October 1998 to March 1999, December 1999 to July 2000, and December 2003 to April 2005.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2014, the Board remanded the case for further development, and the case is again before the Board for further appellate proceedings.   

As explained in the August 2014 remand, the October 2007 rating decision, which denied entitlement to service connection for bipolar disorder, did not become final because relevant official service personnel records that existed at the time were not received by VA until after that rating decision.  38 C.F.R. § 3.156(c).  Thus, the claim for entitlement to service connection for bipolar disorder is being reconsidered under 38 C.F.R. § 3.156(c). 

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered. 

The issue of entitlement to service connection for drug abuse as secondary to a psychiatric disability has been raised by the record, to include in a January 2012 representative's statement, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  This matter is intertwined with the issue regarding a psychiatric disability on appeal.  The Board does not have jurisdiction over the matter pertaining to drug use and refers it to the AOJ for appropriate action. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, anxiety disorder, adjustment disorder, and depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Huntington's disease was not noted on examination upon the Veteran's entry into service; however, the competent and probative evidence shows that the Veteran's Huntington's disease is a congenital disease for VA purposes, and that such disease clearly and unmistakably preexisted service.

2.  There was clearly and unmistakably no permanent increase in disability of the Veteran's preexisting Huntington's disease beyond the natural progression of such disability during the Veteran's period of active service.


CONCLUSION OF LAW

Huntington's disease was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1111, 1110, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with Prior Remand

In August 2014, the Board remanded the case and directed the AOJ to contact the Veteran and request information regarding the treatment of Huntington's disease.  The AOJ did so in a November 2014 letter, and to this date the Veteran has not responded to the March 2012 letter.  As a result, the AOJ was unable to obtain any potentially relevant outstanding treatment records.  The Board also directed the AOJ to obtain updated VA treatment record, and the AOJ did so.  The Board also directed the AOJ to obtain all of the Veteran's in-service mental health treatment records dating during his period Army National Guard service from all appropriate sources.  The AOJ documented multiple efforts to obtain such records from all appropriate sources.  Responses from all sources noted that records were not found, and an October 2015 response from the Record Management Center states that all of the Veteran's available service treatment records are uploaded to VBMS.  Because this response shows that there are no outstanding service treatment records from the Veteran's period of service in the Army National Guard, no further action was required from VA.  

The Board also directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's Huntington's disease preexisted service and whether such disease was aggravated by service.  VA obtained a VA medical opinion in May 2016, and the examiner provided the requested information.  The claim was then readjudicated in an May 2016  supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).   

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015).  The RO provided pre-adjudication VCAA notice by letter in November 2008, in which the Veteran was notified of how to substantiate his claim for service connection for Huntington's disease, provided information regarding the allocation of responsibility between the Veteran and VA, and provided information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, records associated with the Veteran's claim for disability benefits from the Social Security Administration (SSA), and lay statements have been associated with the record.  Further, during the appeal period, VA obtained a VA medical opinion in May 2016.  The examiner provided sufficient information such that the Board can render an informed decision as to service connection. 

Service Connection 

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board acknowledges that the Veteran served in the Army National Guard from May 1998 to January 2008, during which time he served on active duty from October 1998 to March 1999, December 1999 to July 2000, and December 2003 to April 2005.  Service on active duty alone is sufficient to meet the statutory definition of Veteran.  Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).   

Generally, a veteran is presumed to be in sound condition except for conditions noted when examined and accepted for service.  If there is no condition noted on the entrance examination and the disability is found to have manifested in service, the presumption of soundness attaches.  38 U.S.C.A. § 1111; 38 C.F.R. § 304(b); Gilbert v. Shinseki, 26 Vet. App. 48, 54 (2012).  The Veteran's Huntington's disease was not noted on entry into his National Guard service in the May 1998 examination on entry into service.  Thus, the Veteran's condition on entry into service is presumed sound for purposes of service connection for Huntington's disease.  

To rebut the presumption of soundness, clear and unmistakable evidence to demonstrate that the claimed disability preexisted service.  Id.  If the presumption of soundness is rebutted, and the claimed disability is therefore found to have preexisted service, the Veteran can only bring a claim for aggravation of that disability, not for service connection for the disability itself.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that such increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious, manifest, and undebatable) evidence is required to rebut the presumption of aggravation.  38 C.F.R. § 3.306(b).  The evidence must show a lasting worsening of the condition, meaning an increase in severity that existed at the time of separation from service and still exists currently.  Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  

In a claim for aggravation of a preexisting condition, the Veteran has the burden to show aggravation with evidence of symptomatic manifestations of the condition during service.  If the presumption of aggravation arises, the burden shifts to VA to establish a lack of aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); see also Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

In deciding a claim based on aggravation, after the presence of a preexisting condition has been established, the Board must determine (1) whether there has been any measured worsening of the condition during service, and (2) whether this constitutes an increase in disability.  Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993). 

Analysis

Here, the Veteran contends that he has Huntington's disease that manifested in service, or, alternatively, was aggravated by service.  Specifically, the Veteran contends that his Huntington's disease first manifested in service as clumsiness.  See July 2014 Information Hearing Presentation.  The Veteran also contends that the stress of service, including service in Iraq, caused or aggravated his Huntington's disease.  See October 2008 Veteran statement. 

The Board has considered the Veteran's lay statements and acknowledges that the Veteran is competent to provide evidence as to his symptoms and observations, such as being clumsy and feeling stressed in service.  The Board finds that the Veteran's reports as to his symptoms in service are credible.  However, the identification of specific symptoms of Huntington's disease and the determination as to the etiology of Huntington's disease are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  Because the record does not indicate that the Veteran has medical expertise or training, the Veteran's lay opinions regarding when his Huntington's disease first manifested and as to the etiology of his Huntington's disease are not competent evidence.   See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Therefore, the Veteran's opinions that his clumsiness in service were manifestations of Huntington's disease in service and that his Huntington's disease thus first manifested in service, or that his Huntington's disease was caused by service or aggravated beyond the natural progress of the disease by service, to include due to stress in Iraq, have no probative value. 

The Board acknowledges that the Veteran's representative's argument that the Veteran's history of drug use caused or aggravated the Veteran's Huntington's disease.  See September 2010 representative's statement.  However, because the record does not indicate that the Veteran's representative has medical expertise or training, the Veteran's representative's lay opinions as to the etiology of the Veteran's Huntington's disease are not competent evidence.  Therefore, this argument has no probative value.  

On the other hand, the May 2016 VA medical opinion in this case has high probative value because the May 2016 VA examiner is a physician who has the medical expertise and training to provide an opinion as to the nature and etiology of the Veteran's Huntington's disease.  Further, the examiner reviewed the claims file, provided sufficient rationale for his opinions, and the opinion was rendered based on review of the Veteran's medical history and lay statements, to include the Veteran's statements regarding experiencing exposure to blasts and stress in service, with regard to his clumsiness in service, and with regard to his history of drug use.  The examiner stated that Huntington's disease is a congenital disease, and the examiner stated as follows:

Huntington 's disease is a disease which uniformly worsens over time. The patient would have been born with the underlying genetic deficit, so...this disease clearly and unmistakably existed before his military service. In his service treatment records there is not convincing evidence to say the disease was manifest during service, meaning there was no obvious movement disorder ...[that] was documented during his service. Huntington's disease is not etiologically related to service it is a result of a genetic abnormality. In addition Huntington's disease cannot be aggravated, it is a neurodegenerative disorder that will continue to progress regardless of the environment around the person. I do not see any evidence that the patient's Huntington's disease was aggravated by his active service, and give the opinion that any increase would be due to the natural progression of the disease.  

Thus, based on this highly probative May 2016 VA medical opinion, the competent and probative evidence shows that the Veteran's Huntington's disease clearly and unmistakably preexisted service, the Veteran's Huntington's disease did not manifest symptoms in service, and the Veteran's Huntington's disease clearly and unmistakably was not aggravated beyond the natural progress of the disease by service.  

The Board notes that the May 2016 VA medical opinion is also supported by other competent and probative evidence of record, which shows that the Veteran's Huntington's disease did not manifest symptoms until after service.  A June 2006 VA treatment note states that the Veteran is a Huntington's disease carrier and is currently asymptomatic.  A June 2008 VA neurology note states that the Veteran has preclinical Huntington's disease and that when he was last seen in the clinic in April 2007, he was experiencing no symptoms relatable to this disease.  

Though the May 2016 VA medical opinion shows that the Veteran's Huntington's disease is a congenital disease for VA purposes, in that it is capable of deterioration, the weight of the evidence shows that there was no in-service increase or aggravation of Huntington's disease.  The Veteran has the burden to show aggravation with evidence of symptomatic manifestations of Huntington's disease during active service.  Though the Veteran has competently and credibly reported that he was clumsy in service, his lay opinion that such clumsiness is sufficient evidence to identify a manifestation of Huntington's disease is outweighed by May 2016 VA examiner's opinion that there is not convincing evidence that symptoms of Huntington's disease manifested in service.  Therefore, the competent and probative evidence does not show a measured worsening of Huntington's disease in service.  

Further, even if the Veteran were subjected to injuries, such as blasts, in service, the lay argument that such blasts aggravated the Veteran's Huntington's disease is outweighed by the highly probative May 2016 VA medical opinion which stated that Huntington's Disease cannot be aggravated, in that it is a neurodegenerative disorder that will continue to progress regardless of the environment around the person, and that any increase in the disease is due to the natural progress of the disease.  

Further, given the May 2016 VA medical opinion, the Veteran's disability is not otherwise shown by the competent evidence to be etiologically related to active service or secondary to a disability that is pending service connection.  For these reasons, service connection for Huntington's disease is not warranted. 

As there is clear and unmistakable evidence that Huntington's disease pre-existed service and was not aggravated beyond its natural progression therein, the benefit-of-the-doubt provision does not apply, and the claim must be denied.  38 U.S.C.A. § 5107.   

ORDER

Entitlement to service connection for Huntington's disorder is denied. 


REMAND

As noted in the August 2014 Board remand, the Veteran contends that he has an acquired psychiatric disorder, to include PTSD, bipolar disorder, anxiety disorder, adjustment disorder, and depression, that is related to service.  The Veteran has been diagnosed with multiple psychiatric disorders during the appeal period.  See e.g., March 2009 VA TBI consult.      

The Veteran contends that he has a psychiatric disorder, to include PTSD, that is related to the stressors of fear of hostile military and terrorist activity while serving in Kosovo and the Persian Gulf.  See e.g., July 2014 Informal Hearing Presentation.  The Board notes that the service personnel records show that the Veteran was awarded the Kosovo Campaign Medal, and he served on active duty in the Persian Gulf.  The record also indicates that the Veteran experienced events in service such as exposure to blasts.  See e.g., March 2009 TBI consult.  

The Veteran was afforded a VA psychiatric examination in February 2010.  However, the examiner did not consider whether the Veteran has PTSD and whether the alleged PTSD is related to service.   Further, the examination report is internally inconsistent, as the examiner first notes the presence of current symptoms such as racing thoughts and memory loss, but then the examiner states that the Veteran's symptoms of mood disorder were the result of substance abuse, and that these symptoms have subsided due to his being abstinent since August 2009.  

Pursuant to the Board's August 2014 remand directives, the AOJ has made attempts to provide the Veteran with a new VA psychiatric examination to determine the nature and etiology of any acquired psychiatric disorder.  Though multiple VA examinations had been scheduled since the August 2014 remand, to include one examination that was scheduled specifically in accordance with the Veteran's requested date, the Veteran has failed to appear for the scheduled VA examinations.  However, the Board notes that the evidence shows that the Veteran is homeless.  See e.g., October 2014 VA treatment record.   In light of this, the Board finds that another attempt should be made to afford the Veteran with a VA examination to determine the nature and etiology of a psychiatric disability.  If the Veteran fails to appear for his scheduled VA examination, a VA opinion should be obtained to determine the etiology of a psychiatric disability that has been diagnosed during the appeal period.  

Accordingly, the case is REMANDED for the following action:

1. Please contact the Veteran and request that he provide or identify any outstanding records pertinent to a psychiatric disorder.  

He should be asked to authorize the release of any outstanding pertinent non-VA medical records.    

2. Please obtain outstanding relevant VA treatment records, to include any outstanding VA treatment records dating during the Veteran's period of service from May 1998 to January 2008.  

3. Please obtain a VA medical opinion determine the nature and etiology of an acquired psychiatric disorder shown during the appeal period.  Make the claims file available to the examiner for review of the case.  The examiner is asked to note that this case review took place.  

Please provide notice of the scheduled VA examination to the Veteran at his current address or by available methods.  Attempts to provide notice to the Veteran by available methods should be documented in the claims file.  

In the scheduling of the examination(s), the Veteran should notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2015)

(a) Please opine as to the nature and diagnosis(es) of the Veteran's psychiatric disability at any point during the appeal period (June 2007 - present).  The examiner's attention is invited to the following diagnoses:

1) bipolar disorder.  See September 2009 VA treatment record.

2) anxiety disorder with PTSD symptoms.  See March 2009 VA treatment record.

3) adjustment disorder, to include an explanation as to whether this disorder is chronic.  See December 2011 VA treatment record.

(b) Please opine whether it is at least as likely as not (a probability of 50 percent or greater) that any such psychiatric disorder had its onset in service or is etiologically related to service.  

The examiner's attention is invited to the following:

1) The diagnosis of bipolar disorder given during the Veteran's active duty service and treatment thereof since service.  See March 2005 VA treatment record; see e.g., September 2009 VA psychiatric evaluation.        

2) The Veteran's reports of psychiatric symptoms during active service.  See e.g., March 2005 VA treatment record; the Veteran's temporary profile in service for anxiety and depression in March 2005.   

3) The Veteran's active duty service in Kosovo and the Persian Gulf.  

4) The Veteran's reports of traumatic experiences in service and of psychiatric symptoms that began in service.  See e.g., Veteran's responses for Nos. 9 and 12 in the January 2005 Post-Deployment Health Assessment; March 2009 VA treatment records.  

The examiner should provide a complete rationale for all opinions expressed.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

Please note that the February 2010 VA psychiatric examination is internally inconsistent, as the examiner first notes the presence of current symptoms such as racing thoughts and memory loss, but then the examiner states that the Veteran's symptoms of mood disorder were the result of substance abuse, and that these symptoms have subsided due to his being abstinent since August 2009.  

4. After completing the development and conducting any additional development that is deemed warranted, readjudicate the claims on appeal.  If a benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified; however, the Veteran is hereby notified that failure to report for any scheduled VA examination(s) without good cause shown may adversely affect the outcome of his claim and result in a denial.  38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


